 Case 3:18-cv-00428-DMS-MDD Document 445 Filed 08/14/19 PageID.7414 Page 1 of 7




 1 JOSEPH H. HUNT                               ADAM L. BRAVERMAN
   Assistant Attorney General                   United States Attorney
 2 SCOTT G. STEWART                             SAMUEL W. BETTWY
 3 Deputy Assistant Attorney General            Assistant U.S. Attorney
   WILLIAM C. PEACHEY                           California Bar No. 94918
 4 Director                                     Office of the U.S. Attorney
 5 Office of Immigration Litigation             880 Front Street, Room 6293
   U.S. Department of Justice                   San Diego, CA 92101-8893
 6                                              619-546-7125
   WILLIAM C. SILVIS
 7 Assistant Director                           619-546-7751 (fax)
   Office of Immigration Litigation
 8
   SARAH B. FABIAN                              Attorneys for Federal Respondents-
 9 Senior Litigation Counsel                    Defendants
   NICOLE MURLEY
10
   Trial Attorney
11 Office of Immigration Litigation
   U.S. Department of Justice
12
   Box 868, Ben Franklin Station
13 Washington, DC 20442
   Telephone: (202) 532-4824
14
   Fax: (202) 616-8962
15
16
17
18
19                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
20
     MS. L, et al.,                             Case No. 18cv428 DMS MDD
21
                      Petitioners-Plaintiffs,
22                                              DEFENDANTS’ SUPPLEMENTAL
           vs.                                  BRIEFING IN SUPPORT OF
23                                              OPPOSITION TO PLAINTIFFS’
   U.S. IMMIGRATION AND CUSTOMS
24 ENFORCEMENT, et al.,                         MOTION TO ALLOW PARENTS
                                                DEPORTED WITHOUT THEIR
25                                              CHILDREN TO TRAVEL TO THE
               Respondents-Defendants.
26                                              UNITED STATES
27
28
  Case 3:18-cv-00428-DMS-MDD Document 445 Filed 08/14/19 PageID.7415 Page 2 of 7




 1            On July 29, 2019, the Court ordered the parties to file supplemental briefing
 2 regarding issues related to Plaintiffs’ pending motion seeking the return of removed
 3 parents to the United States. Order, ECF No. 437. Defendants hereby notify the
 4 Court that in accordance with the Court’s order, on August 6, 2019, Defendants
 5 produced to Plaintiffs evidence in their possession relevant to the issues set out in
 6 the Court’s Order. See id. at 3. Defendants further provide the following
 7 supplemental information for the Court’s consideration.
 8       1. Legal Basis for Removal
 9            The Court ordered the parties to explain the basis for removal for each of the
10 twenty-one individuals seeking to return to the Unites States. The below chart
11 provides that information for each individual. The chart also identifies those
12 individuals who returned to the United States subsequent to the removal at issue, and
13 notes whether the individual was subsequently removed for a second time.
14     Initials    Arrest 1       Basis for removal       Reunification Subsequent Subsequent Basis for
                                    (Disposition)          Waiver on arrest –Date         Removal
15                                                            file        (where    (Disposition) (where
16                                                                      applicable)      applicable)
     A.D.G.       5/30/18     Reinstatement of a prior
17                            final order of removal
                              from an immigration
18                            judge (no fear claimed)
19 B.L.S.P.       11/20/17    Alien served with NTA
                              after a positive credible
20                            fear determination.
                              Applied for relief before IJ
21
                              but later withdrew
22                            application. IJ issued final
                              order of removal.
23 C.A.C.         6/18/18     Expedited removal order Y
24                            (no fear claimed)
     C.P.E.       5/11/18     Expedited removal order Y
25                            (no fear claimed)
26 D.C.C.         5/18/18     Expedited removal order Y
                              (no fear claimed)
27 D.J.M.C.       6/11/18     Expedited removal order

28

                                                      1                              18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 445 Filed 08/14/19 PageID.7416 Page 3 of 7




 1 D.P.F.       6/10/18   Expedited removal order Y
                          (no fear claimed)
 2 D.J.M.       5/14/18   Expedited removal order Y     4/3/19    Reinstatement of a
 3                        (no fear claimed)                       prior final order of
                                                                  removal
 4 D.X.C.       5/18/18   Expedited removal order
                          (no fear claimed)
 5 E.A.S.M.     5/23/18   Expedited removal order, Y
 6                        referred for CF interview
                          but withdrew claim prior
 7                        to interview
 8 E.C.C.       5/15/18   Expedited removal order
                          (no fear claimed)
 9 E.F.A.R.     5/18/18   Expedited removal order
                          following a negative
10                        credible fear finding (did
11                        not pursue IJ review)
     E.M.G.     5/5/18    Reinstatement of a prior      3/2/19    Served with Notice to
12                        expedited removal order                 Appear, currently
                          from 2007                               pending INA § 240
13
                                                                  proceedings
14 J.A.A.       5/11/18   NTA, fear claimed. Final Y
                          order of removal issued
15                        by an immigration judge
16 L.R.M.       5/8/18    Reinstatement of a prior
                          final order of removal (no
17                        fear claimed)
     M.L.D.A.   3/30/18   Reinstatement of a prior      3/12/19   Reinstatement of a
18                        final order of removal                  prior Final Order of
19                        (positive reasonable fear               Removal (no fear
                          determination, referred                 claimed)
20                        to IJ, and then declined to
                          seek relief in front of IJ)
21
     O.U.R.M. 5/25/18     Expedited removal order Y
22                        following a negative
                          credible fear finding (did
23                        not pursue IJ review)
24 R.A.R.A.     5/18/18   Expedited removal order Y     5/9/19    Reinstatement of a
                          (no fear claimed)                       prior final order of
25                                                                removal (no fear
                                                                  claimed)
26
27
28

                                                 2                  18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 445 Filed 08/14/19 PageID.7417 Page 4 of 7




 1 S.A.C.        5/19/18   Expedited removal order Y
                           following a negative
 2                         credible fear finding (did
                           not pursue IJ review)
 3
     S.T.S.      6/13/18   Expedited removal order
 4                         (no fear claimed)
     S.X.C.      4/11/18   Expedited removal order
 5                         (no fear claimed)
 6
 7       2. Lawful Removals
 8            The removals of twenty of the individuals identified above were lawful
 9 because the individuals who were processed for expedited removal or reinstatement
10 of a prior order of removal, and who made a claim of fear, either were provided an
11 interview, or withdrew their credible-fear or reasonable-fear claims. The individuals
12 who proceeded with their claims, and who received positive credible-fear
13 determinations, were referred to an Immigration Judge for proceedings under section
14 240 of the Immigration and Nationality Act (INA), 8 U.S.C. § 1229a. Individuals
15 with prior removal orders who received positive reasonable fear determinations were
16 referred to an Immigration Judge for withholding only proceedings under 8 C.F.R.
17 208.31(e). Individuals who were then ordered removed by the Immigration Judge
18 following these proceedings were thus provided with all required process under the
19 INA, and were lawfully removed.
20            Individuals with a negative credible fear finding have the right to review of
21 those determinations by an Immigration Judge. If they do not seek referral, their fear
22 claims are withdrawn. The individuals above who: 1) were processed for expedited
23 removal or reinstatement of a prior order, 2) did not claim any fear, 3) withdrew their
24 claims, or 4) were found to have a negative fear, were lawfully removed based on
25 their particular circumstances in accordance with sections 235(b)(1) of the Act, 8
26 U.S.C. § 1225(b)(1) (expedited removal), or 241(a)(5) of the Act, 8 U.S.C.
27 § 1231(a)(5) (reinstatement of prior removal order). Those individuals who were
28

                                                 3                            18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 445 Filed 08/14/19 PageID.7418 Page 5 of 7




 1 initially issued a Notice to Appear were referred to an Immigration Judge for
 2 proceedings in accordance with 240 of the Act, 8 U.S.C. § 1229a (removal
 3 proceedings).
 4          For one individual, D.J.M.C., review by ICE HQ showed that he was removed
 5 without first receiving a credible fear interview. His removal occurred on June 19,
 6 2018. Therefore, ICE is in the process of arranging for D.J.M.C. to be returned to
 7 the United States for a credible fear interview.
 8       3. Disqualifications
 9          DHS has authority to parole aliens into the United States for further
10 proceedings to determine their admissibility. See 8 U.S.C. § 1182(d)(5). That is a
11 discretionary authority of the Secretary of Homeland Security and does not provide
12 any authority for the Court to order that DHS allow an alien to enter or be admitted
13 into the United States.
14          Even if there were a lawful basis to return any of the above parents, the
15 following individuals would be disqualified from obtaining any relief from removal
16 upon return, but could make a claim for protection under the regulations
17 implementing U.S. obligations under Article 3 of the Convention Against Torture
18 and 8 U.S.C. § 1231(b)(3):
19 D.J.M., M.L.D.A. and R.A.R.A. These individuals have unlawfully re-entered
20 subsequent to their initial removal, and have had their prior order of removal
21 reinstated. They are therefore not eligible for asylum, and are eligible for
22 withholding of removal only. See 8 U.S.C. § 1231(a)(5); 8 C.F.R. § 208.31
23
24 ///
25 ///
26
   ///
27
28

                                             4                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 445 Filed 08/14/19 PageID.7419 Page 6 of 7




 1 DATED: August 14, 2019            Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3                                   Assistant Attorney General
                                     SCOTT G. STEWART
 4                                   Deputy Assistant Attorney General
 5                                   WILLIAM C. PEACHEY
                                     Director
 6                                   WILLIAM C. SILVIS
 7                                   Assistant Director
 8
                                     /s/ Sarah B. Fabian
 9                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
10
                                     NICOLE MURLEY
11                                   Trial Attorney
                                     Office of Immigration Litigation
12
                                     Civil Division
13                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
14
                                     Washington, DC 20044
15                                   (202) 532-4824
                                     (202) 616-8962 (facsimile)
16
                                     sarah.b.fabian@usdoj.gov
17
                                     ADAM L. BRAVERMAN
18
                                     United States Attorney
19                                   SAMUEL W. BETTWY
                                     Assistant U.S. Attorney
20
21                                   Attorneys for Respondents-Defendants
22
23
24
25
26
27
28

                                       5                           18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 445 Filed 08/14/19 PageID.7420 Page 7 of 7




 1                           CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3       I, the undersigned, am a citizen of the United States and am at least eighteen
 4 years of age. My business address is Box 868, Ben Franklin Station, Washington,
 5 DC 20044. I am not a party to the above-entitled action. I have caused service of
 6 the accompanying DEFENDANTS’ SUPPLEMENTAL BRIEFING IN
 7 SUPPORT OF OPPOSITION TO PLAINTIFFS’ MOTION TO CLARIFY
 8 SCOPE OF THE MS. L. CLASS on all counsel of record, by electronically filing
 9 the foregoing with the Clerk of the District Court using its ECF System, which
10 electronically provides notice.
11        I declare under penalty of perjury that the foregoing is true and correct.
12
           DATED: August 14, 2019                 s/ Sarah B. Fabian
13                                                Sarah B. Fabian
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6                              18cv428 DMS MDD
